Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 29, 1996, and (2) an amended judgment of the same court, rendered June 11, 1996, convicting him of rape in the first degree, sexual abuse in the first degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the appeal from the judgment rendered May *41329, 1996, is dismissed, as that judgment was superseded by the amended judgment rendered June 11, 1996; and it is further,
Ordered that the amended judgment is affirmed.
The defendant argues that the People used their peremptory challenges to strike black venirepersons in violation of Batson v Kentucky (476 US 79). Our review of the record, however, reveals that the trial court properly determined that the defendant failed to sustain his ultimate burden of persuasion that the race-neutral reasons proffered by the People were pretextual (see, People v Payne, 88 NY2d 172; People v Allen, 86 NY2d 101).
Joy, J. P., Krausman, Florio and McGinity, JJ., concur.